          Case 1:19-cv-04043-LGS Document 63 Filed 10/30/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
                                                             :
GOLD MEDAL PRODUCE, INC.,                                    :
                                                             :
                                              Plaintiff, :       19 Civ. 4043 (LGS)
                                                             :
                           -against-                         :        ORDER
                                                             :
HUNG DUONG, et al.,                                          :
                                                             :
                                             Defendants. :
------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, per the Amended Case Management Plan, the case is not to be tried to a jury

(Dkt. No. 40);

        WHEREAS, by Order at Dkt. No. 44, the parties were directed to engage in good faith

settlement discussions before any motion for summary judgment. Defendants were amenable to

a referral to the Court-annexed mediation program, and Plaintiff did not believe any additional

settlement discussions would be productive (Dkt. No. 45);

        WHEREAS, following a case management conference, Plaintiff filed its motion for

summary judgment (Dkt. No. 50). It is hereby

        ORDERED that by November 2, 2020, the parties shall file a letter informing the Court

whether they will stipulate to a summary bench trial on the summary judgment record pursuant

to Federal Rule of Civil Procedure 52(a), and if so, attaching such stipulation. See Acuff-Rose

Music, Inc. v. Jostens, Inc., 155 F.3d 140, 142–43 (2d Cir. 1998) (holding that a district court

may decide a case by summary bench trial upon stipulation of the parties). The parties shall also

inform the Court whether they are amenable to any referral for a settlement conference before

the Magistrate Judge or in the Southern District of New York’s mediation program.

Dated: October 30, 2020
       New York, New York
